Citation Nr: 0006338	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-34 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected degenerative joint disease of 
the left knee, status post anterior meniscectomy, from June 
28, 1996, to February 20, 1997.

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected degenerative joint disease of 
the left knee, status post anterior meniscectomy, from April 
1, 1997, forward.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral high frequency hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to May 
1974 and from August 1974 to December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted a 10 percent disability 
rating for service-connected degenerative joint disease of 
the left knee, status post anterior meniscectomy, effective 
from June 28, 1996.  A temporary total rating was assigned 
pursuant to 38 C.F.R. § 4.30, effective from February 21, to 
March 31, 1997.  From April 1, 1997, forward, the 10 percent 
disability rating was reinstated.  In March 1998, the RO 
granted a 20 percent disability rating for the veteran's 
service-connected left knee disability, effective from April 
1, 1997.  Therefore, the issue on appeal has been 
recharacterized as shown above.

In December 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  



REMAND

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claims 
can be made.  First, potentially relevant medical records 
have not been obtained by the RO.  For example, in his 
October 1997 substantive appeal, the veteran reported that he 
was treated for his service-connected disability at least 
three times since his February 1997 left knee surgery at the 
Bay Pines, Florida, VA Medical Center (VAMC), most recently 
on September 17, 1997.  The RO should make arrangements to 
obtain these records on remand, as the duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are constructively part of the record which must be 
considered); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Second, at his hearing in December 1999, the veteran 
testified that his service-connected left knee disability had 
worsened since his most recent VA examination in December 
1997.  He denied receiving any additional medical treatment 
since that time.  When a veteran alleges that his service-
connected disability has worsened since his last examination, 
a new examination may be required to evaluate the current 
degree of impairment, particularly if there is no additional 
medical evidence which addresses the level of impairment of 
the disability since the previous examination.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the 
veteran should be re-examined by VA on remand in order to 
ensure that the record adequately reveals the current state 
of the left knee disability.

Finally, the veteran's service-connected left knee disorder 
is currently evaluated under Diagnostic Codes 5010 and 5257.  
Diagnostic 5010 requires consideration of limitation of 
motion of the joint.  A rating under Diagnostic Code 5257 
depends upon the degree of recurrent subluxation or lateral 
instability.  Arthritis of the left knee, as demonstrated by 
x-ray, is one of the residuals of the veteran's service-
connected disability.  When one injury results in more than 
one disabling condition, each of which would be rated under a 
different diagnostic code, and when none of the 
symptomatology for any one of the different disabling 
conditions overlaps or is duplicative of the symptomatology 
for another, separate ratings may be applied.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  According to a precedent 
decision of VA's General Counsel, separate ratings may be 
applied for instability of the knee under Diagnostic Code 
5257 and for limitation of motion/arthritis of the knee under 
Diagnostic Codes 5003, 5010, 5260, 5261.  VAOPGCPREC 23-97 
(July 1, 1997).  On remand, the RO should consider whether 
separate ratings are warranted.

Concerning the veteran's service-connected hearing loss, the 
RO granted entitlement to service connection for left ear 
hearing loss, evaluated as noncompensable, by means of a 
September 1994 rating decision.  Service connection for right 
ear hearing loss was denied at that time.  

In 1997, the veteran sought reevaluation of the disability 
rating assigned for his service-connected left ear hearing 
loss.  In an October 17, 1997 letter, the RO notified the 
veteran that entitlement to a compensable rating for service-
connected left ear hearing loss and entitlement to service 
connection for right ear hearing loss had been denied.  The 
veteran submitted a Notice of Disagreement with this decision 
to the RO on October 24, 1997.  In March 1998, the RO granted 
entitlement to service connection for right ear hearing loss.  
A noncompensable rating was assigned/confirmed for service-
connected bilateral high frequency hearing loss.  

The veteran is owed a Statement of the Case on the issue of 
entitlement to a compensable rating for service-connected 
hearing loss, so that he may perfect an appeal if he 
continues to take issue with this claim.  See 38 C.F.R. 
§§ 19.29, 19.30, 19.31 (1999); see also 38 U.S.C.A. 
§ 7105(a), (d) (West 1991) ("Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished . . . ."); 38 C.F.R. §§ 20.101, 20.200 (1999); see 
also Bernard v. Brown, 4 Vet. App. 384, 390 (1993) 
(38 U.S.C.A. § 7105 establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO before a claimant may secure appellate 
review by the Board.)  



Accordingly, in order to assure informed appellate review, 
the claims are remanded to the RO for the following:

1.  Request that the veteran provide a 
list of all medical professionals who 
have treated him for his service-
connected left knee disorder since his 
February 1997 surgery.  Request all 
records of any treatment reported by the 
veteran that are not already in the 
claims file.  

The Board is particularly interested in 
all treatment received at the Bay Pines, 
Florida, VAMC.  With respect to any VA 
records, all records maintained are to 
be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 C.F.R. 3.159(c) (1999).

2.  Schedule the veteran for an 
appropriate VA examination of the left 
knee.  The examiner should be provided a 
copy of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted, and the 
examiner should review the results of 
any testing prior to completion of the 
report.



The examiner should identify all 
residuals attributable to the veteran's 
service-connected left knee disorder.  

The examiner should note the range of 
motion for the left knee.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the left knee is used repeatedly.  
All limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should also state whether 
there is any evidence of ankylosis or 
recurrent subluxation or lateral 
instability of the left knee, and if so, 
to what extent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257 (1999).  

The examiner should further describe in 
detail the veteran's postoperative left 
knee scar.  The examiner should note 
whether there is any tenderness or pain 
on objective demonstration or any 
ulceration, and whether or not the scar 
is poorly nourished or superficial or 
causes any limitation of function of the 
left knee.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 
(1999).    

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition at issue, 
such testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999);  see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Readjudicate the veteran's increased 
rating claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  Give consideration to 
whether separate ratings are warranted 
for any limitation of motion of the left 
knee, in accordance with governing 
regulations, VAOPGCPREC 23-97 and 
Esteban v. Brown, 6 Vet. App. 259 
(1994).

5.  If the decision with respect to the 
claims on appeal remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto.

6.  Prepare a Statement of the Case on 
the issue of entitlement to an increased 
(compensable) disability rating for 
service-connected bilateral high 
frequency hearing loss.  It must include 
a summary of the evidence and a summary 
of the applicable laws and regulations, 
with a discussion of how the laws and 
regulations affect the determination.  
Notify the veteran of the time limit 
within which he must respond in order to 
perfect an appeal of this claim to the 
Board.

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 

